       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 1 of 50



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

              Plaintiff/Counterclaim-Defendant,
                                                          17 Civ. 5429 (KPF)
                        -v.-
                                                        OPINION AND ORDER
ABBY LEIGH, Executrix of the Estate of
Mitch Leigh,

              Defendant/Counterclaim-Plaintiff.

KATHERINE POLK FAILLA, District Judge:

      On January 23, 2014, Plaintiff Robyn Abraham and Mitch Leigh,

composer of the iconic musical Man of La Mancha (“MOLM”), affixed their

signatures to a two-page contract (the “Talent Agreement”) that purported to

give Plaintiff the “sole and exclusive legal and business rights” to obtain initial

interest in a revival of MOLM from a theatrical stage director, a recognized co-

producer, and a well-known actor. Had she succeeded, Plaintiff would have

been entitled under the Talent Agreement to the exclusive stage production

rights to a 2015 MOLM revival in the United Kingdom. And, indeed, according

to Plaintiff, she did satisfy her obligations under the Talent Agreement. When

she received nothing in return, Plaintiff brought suit against the three holders

of the rights to MOLM: Abby Leigh, in her capacity as Executrix of the Estate of

Mitch Leigh; Martha Wasserman, in her capacity as Executrix of the Estate of

Dale Wasserman; and Hellen Darion, in her capacity as Executrix of the Estate

of Joseph Darion (collectively, the “Rights Holders”), as well as Alan Honig, who

had served as an accountant to the authors of MOLM. After several years of
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 2 of 50



litigation, what remains is Plaintiff’s breach of contract claim against

Defendant Abby Leigh, in her capacity as Executrix of the Estate of Mitch

Leigh. 1 Defendant, in turn, counterclaimed against Plaintiff, asserting that

Plaintiff breached a fiduciary duty she owed to Mr. Leigh when she drafted and

entered into the Talent Agreement.

      Before the Court now is Defendant’s motion for summary judgment

against Plaintiff’s breach of contract claim and in favor of Defendant’s breach of

fiduciary duty counterclaim. For the reasons that follow, the Court grants

Defendant’s motion for summary judgment as to Plaintiff’s breach of contract

claim, and denies the motion as to Defendant’s counterclaim.

                                     BACKGROUND 2

A.    Factual Background

      Man of La Mancha was written by composer Mitch Leigh, book writer

Dale Wasserman, and lyricist Joseph Darion (collectively, the “Authors”). (Pl.


1     For clarity, the Court uses “Mr. Leigh” to refer to Mitch Leigh and “Defendant” to refer to
      Abby Leigh.
2     The facts stated herein are drawn from Defendant’s Rule 56.1 Statement of Material
      Facts Not in Dispute (“Def. 56.1” (Dkt. #430-1)), and from Plaintiff’s Rule 56.1(b)
      Counterstatement of Disputed Material Facts (“Pl. 56.1” (Dkt. #500)), the latter of which
      comprises both responses to Defendant’s assertions of material facts not in dispute and
      material facts ostensibly in dispute. Plaintiff’s compliance with Local Rule 56.1 is
      discussed more fully infra.
      For ease of reference, Defendant’s Memorandum of Law in Support of Her Motion for
      Summary Judgment will be referred to as “Def. Br.” (Dkt. #430); Plaintiff’s
      Memorandum of Law in Opposition to Defendants’ Motion for Summary Judgment as
      “Pl. Opp.” (Dkt. #499); and Defendant’s Memorandum of Law in Further Support of Her
      Motion for Summary Judgment as “Def. Reply” (Dkt. #474). The Court refers to
      Plaintiff’s operative pleading, the Amended Complaint, as “Am. Compl.” (Dkt. #41), and
      Defendant’s Amended Counterclaim as “Am. Countercl.” (Dkt. #105). Further, citations
      to a witness’s sworn statements will be referred to using the convention “[Name] Decl.”;
      citations to a witness’s deposition testimony will be referred to using the convention
      “[Name] Dep.”; and citations to an expert witness’s report will be referred to using the
      convention “[Name] Rep.”


                                               2
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 3 of 50



56.1 ¶ 3). The rights to stage or control any production of MOLM are delimited

by a Minimum Basic Production Contract (the “MBPC”), which was executed in

1964. (Id. at ¶ 2). Pursuant to the MBPC, all decisions concerning the staging

or production of a performance of MOLM must be approved by a majority of the

Authors. (Id. at ¶ 5). See Wasserman v. Leigh, No. 92 Civ. 5266 (PNL), 1994

WL 320606 (S.D.N.Y. July 1, 1994). The Authors’ successors in interest

continue to be bound by the MBPC. (Pl. 56.1 ¶ 6). By 2014, Mr. Leigh was the

only surviving Author of MOLM. (Id. at ¶ 9). Mr. Wasserman’s interests were

controlled by Martha Wasserman and Mr. Darion’s interests were controlled by

Hellen Darion. (Id.). Because of Mr. Leigh’s unique position as the sole

remaining Author, Hellen Darion frequently, though not always, deferred to

him on artistic choices relating to MOLM. (Id. at ¶ 10).

      On January 6, 2014, Plaintiff, an attorney, met with Mr. Leigh to discuss

the staging of a revival production of MOLM in 2015, which would be the 50th

anniversary of the original production (the “January 6, 2014 Meeting”). (Pl.

56.1 ¶ 40). After the meeting, Plaintiff proposed sending a one-page agreement

memorializing that which had been discussed. (Id. at ¶ 43). On January 9,

2014, Plaintiff emailed Mr. Leigh’s assistant a draft one-page agreement (the

“January 9, 2014 Draft”). (Id. at ¶ 47). 3 In the cover email, Plaintiff suggested

that she and Mr. Leigh discuss any comments to the January 9, 2014 Draft as

well as her hourly rate, which they had not previously discussed. (Id. at ¶ 48;

Def. Ex. 37). The January 9, 2014 Draft stated that Plaintiff would identify


3     Plaintiff claims that she did not prepare the January 9, 2014 Draft. (Pl. 56.1 ¶ 52).


                                               3
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 4 of 50



initial interest in participation in a 2015 MOLM revival from a “leading British

theatrical stage director,” a “recognized UK co-producer,” and at least one “well

known actor.” (Id. at ¶ 49). Plaintiff claimed that she had already received

expressions of potential interest from “stars, UK co-producers, and directors.”

(Id. at ¶ 50).

       On January 10, 2014, Plaintiff sent Mr. Leigh’s assistant an email

suggesting that Mr. Leigh was not willing to pay legal fees for her work. (Pl.

56.1 ¶ 52; Def. Ex. 38). Perturbed, Plaintiff asserted that Mr. Leigh “specifically

did agree to hire me as his lawyer and solicitor for a period of six (6) months,”

and that Mr. Leigh’s comment that he would not pay legal fees was “antithetical

to that which he specifically agreed to in [the January 6, 2014] meeting.” (Pl.

56.1 ¶ 52). On January 20, 2014, Plaintiff faxed a revised version of the

January 9, 2014 Draft, which version removed references to being paid for fees

and costs, but continued to require her to secure interest from a director, a co-

producer, and a well-known actor. (Id. at ¶ 53).

       On January 23, 2014, Mr. Leigh signed the Talent Agreement, which was

entitled “Six (6) Month Exclusive Contract Re: London and United Kingdom

Musical and Stage Production Rights of Man of La Mancha (‘MOLM’).” (Pl. 56.1

¶ 58). The Talent Agreement granted Plaintiff:

                 the sole and exclusive legal and business rights for six
                 (6) months to represent “MOLM” in England and the
                 United Kingdom for the purpose of obtaining initial
                 professional interest by a) a leading British theatrical
                 stage director; b) a recognized US or UK co-producer
                 and c) at least one (1) well known actor (heretofore
                 referenced collectively as “Talent”) interested in the
                 opportunity of starring in the upcoming London West

                                            4
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 5 of 50



             End stage production of “Man of La. Mancha”;
             tentatively scheduled for the 2015 50th Anniversary of
             the original staging of “MOLM”.

(Id. at ¶¶ 59, 60, 62; Pl. Ex. A). The exclusivity period would begin on

February 3, 2014, and conclude on August 2, 2014. (Pl. Ex. A). In addition,

the Talent Agreement stated that:

             [Plaintiff] and [Mr.] Leigh shall discuss [Plaintiff]’s
             provision of initial Talent interest and [Mr.] Leigh shall
             advise [Plaintiff] whether he accepts [Plaintiff]’s
             provision of initial Talent interest. If [Mr.] Leigh does
             not accept [Plaintiff]’s provision of initial Talent interest,
             [Mr.] Leigh shall instruct [Plaintiff] which Talent interest
             he prefers so meetings with Talent representatives may
             be coordinated. Upon provision of requested Talent
             interest by [Mr.] Leigh, [Plaintiff] will request Talent
             terms, conditions and dates of availability. Upon
             approval by [Mr.] Leigh of Talent interest [Mr.] Leigh
             shall promptly and within five (5) business days of
             provision of Talent confirmation by [Plaintiff], shall, in
             addition to granting [Plaintiff] [Mr.] Leigh’s sole and
             exclusive London and United Kingdom rights to MOLM
             pursuant to the terms herein, shall obtain from each of
             the two MOLM minority rights holders (“Minority Rights
             Holders”) or their representatives, written approval from
             each of the Minority Rights Holder granting [Plaintiff]
             her respective sole and exclusive rights to London and
             United Kingdom theatrical stage and musical rights of
             “MOLM” on the same terms and conditions provided by
             Leigh.

(Pl. 56.1 ¶¶ 59, 60, 62; Pl. Ex. A). On January 27, 2014, Plaintiff informed

Mr. Leigh that she had spoken with Sir Trevor Nunn, the celebrated West End

director, and that he had suggested Old Vic Productions as a possible co-

producer for MOLM. (Pl. 56.1 ¶ 65). 4



4     Though cognizant that he was knighted as a Commander of the Most Excellent Order of
      the British Empire (“CBE”) in 2002, the Court will adopt Nunn’s preferred honorific of
      “Mr.” See Alexis Soloski, Trevor Nunn, British Shakespeare Master, Tries Something

                                             5
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 6 of 50



      In early March 2014, Mr. Leigh suffered a stroke and died soon

thereafter. (Pl. 56.1 ¶ 72). After Mr. Leigh’s death, Plaintiff continued to

attempt to secure the interest of Mr. Nunn and Old Vic Productions. (Id. at

¶¶ 73, 74). Plaintiff had met with Joseph Smith, the executive producer at Old

Vic Productions, on multiple occasions in January and February 2014, and

continued to correspond with Mr. Smith through May of 2014. (Id. at ¶¶ 66,

70, 75; Smith Decl. ¶ 4 (Pl. Ex. K)). Plaintiff met with Mr. Nunn on May 8,

2014, and claims further to have met with him on several prior occasions, as

early as February 2014. (Pl. 56.1 ¶ 74).

      On July 11, 2014, Plaintiff sent a letter, through her attorneys, to

Defendant and her attorneys, announcing that Plaintiff had performed under

the Talent Agreement by securing Mr. Nunn as director and Old Vic

Productions as UK co-producer for a 2015 revival of MOLM. (Pl. 56.1 ¶ 86; Def.

Ex. 52). Attached to the letter was a copy of the Talent Agreement, and a

facsimile that purported to be from Mr. Nunn, stating that he “accept[s] in

principle your and Mr. Leigh’s request to direct the 2015 50th Anniversary

Production of Man of La Mancha in London, if such a production can be

arranged.” (Pl. 56.1 ¶ 87; Def. Ex. 52). The letter did not attach any

confirmation from Mr. Smith or Old Vic Productions concerning Old Vic

Productions’ interest in co-producing the 2015 MOLM revival. (Pl. 56.1 ¶ 88).




      New: Directing Americans, N.Y. Times, Feb. 22, 2016 (“It might seem that, at 76, Mr.
      Nunn (who was knighted a decade ago but won’t answer to Sir) has done it all.”) (last
      accessed July 8, 2020).


                                              6
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 7 of 50



      On July 20, 2014, Defendant’s counsel responded to Plaintiff’s counsel’s

letter, purporting to speak on behalf of all three Rights Holders. (Pl. 56.1 ¶ 92;

Def. Ex. 54). Defendant’s counsel stated that neither Ms. Darion nor Ms.

Wasserman was aware of the Talent Agreement, but that if Plaintiff wished to

prepare a proposal for a 2015 revival of MOLM to be directed by Mr. Nunn, the

Rights Holders would be “positively disposed” and would “consider the proposal

in good faith.” (Pl. 56.1 ¶¶ 92, 98; Def. Ex. 54). Counsel added, however, that

Plaintiff would be required to pay the Rights Holders a $50,000 nonrefundable

advance against royalties in order to have such a proposal considered. (Pl.

56.1 ¶ 99; Def. Ex. 54). Plaintiff did not provide a proposal to Defendant or the

other Rights Holders. (Pl. 56.1 ¶ 102). Instead, Plaintiff’s counsel responded to

Defendant’s counsel on August 2, 2020 — the final day of the exclusive period

under the Talent Agreement — to state that Plaintiff disagreed with the Rights

Holders’ interpretation of the Talent Agreement; that Plaintiff had fully

performed her contractual obligations; and that Plaintiff would respond further

in the future. (Id. at ¶ 103). On November 20, 2014, Plaintiff filed a claim

against the Estate of Mr. Leigh in the amount of $1,261,388.00. (Id. at ¶ 104).

Plaintiff eventually abandoned this claim against Mr. Leigh’s estate. (Id.).

B.    Procedural Background

      1.    The Complaint and the Motions to Dismiss

      This litigation has a particularly complicated procedural history, which is

detailed here because of its relevance to certain of the parties’ arguments.

Plaintiff filed this action on July 18, 2017. (Dkt. #1). She then filed the


                                         7
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 8 of 50



Amended Complaint on September 15, 2017, after receiving leave to do so from

the Court. (Dkt. #40). In an oral decision issued on June 14, 2018, the Court

granted in part and denied in part several motions to dismiss the Amended

Complaint filed by the defendants then in the case. (Dkt. #65 (order

memorializing decision); Dkt. #78 (transcript of decision) (“June 14 2018 Tr.”)).

As relevant here, the Court denied Defendant’s motion to dismiss Plaintiff’s

breach of contract claim; all other claims against Defendant were dismissed.

(Dkt. #65 (order memorializing decision); June 14, 2018 Tr.).

      2.    The Counterclaim and the Motion to Dismiss

      On August 3, 2018, Defendant filed an answer to the Amended

Complaint, and asserted a counterclaim against Plaintiff. (Dkt. #86). On

October 11, 2018, with the Court’s permission, Plaintiff moved to dismiss

Defendant’s counterclaim for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). (Dkt. #90, 101). In response, on October 18, 2018,

Defendant amended her counterclaim against Plaintiff. (Dkt. #105 (“Am.

Countercl.”)). The Amended Counterclaim alleges, in relevant part, that:

(i) Plaintiff breached a fiduciary duty owed to Mr. Leigh by negotiating and

entering into the Talent Agreement; and (ii) in the event Plaintiff were to receive

an award of damages from her suit against Defendants, Defendant was entitled

to a setoff as a result of Plaintiff’s misconduct. (Am. Countercl. ¶¶ 38-53). On

October 25, 2018, the Court granted Plaintiff’s request that her motion to

dismiss apply to Defendant’s Amended Counterclaim. (Dkt. #107). Defendant




                                         8
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 9 of 50



filed her opposition to the motion to dismiss on November 9, 2018 (Dkt. #111),

and Plaintiff filed her reply brief on December 10, 2018 (Dkt. #131).

      On March 11, 2019, Plaintiff’s original counsel withdrew from the case

with the permission of the Court. (Dkt. #213). After Plaintiff retained new

counsel, that counsel adopted the prior motion papers. (Dkt. #272). The Court

denied Plaintiff’s motion to dismiss Defendant’s Amended Counterclaim on

September 9, 2019. (Dkt. #319). Abraham v. Leigh, No. 17 Civ. 5429 (KPF),

2019 WL 4256369 (S.D.N.Y. Sept. 9, 2019) (“Abraham I”).

      3.    The Motions for Sanctions

      On January 23, 2019, two of the other defendants then in the case,

Wasserman and Honig, filed a pre-motion letter seeking leave to file a motion

for sanctions against Plaintiff for allegedly perpetrating a fraud on the Court in

connection with certain documents produced in discovery. (Dkt. #143). On

June 10, 2019, the Court granted Wasserman and Honig leave to file a motion

for sanctions against Plaintiff (Dkt. #230), which they did on June 12, 2019

(Dkt. #233-236). On July 17, 2019, Defendant joined in the motion. (Dkt.

#263, 264). On August 9, 2019, Plaintiff filed her papers in opposition to the

pending motion for sanctions and in opposition to Defendant’s joinder of that

motion. (Dkt. #273-292). On August 23, 2019, Defendants filed their reply

papers. (Dkt. #303-305, 307). On September 5, 2019, the Court scheduled an

evidentiary hearing on the sanctions motion for October 7, 2019, though the

date was later adjourned. (Dkt. #318, 338).




                                         9
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 10 of 50



      On October 4, 2019, in connection with their settlements with Plaintiff,

Wasserman and Honig were permitted to withdraw their motion for sanctions

against Plaintiff; Defendant continued to adopt their arguments in her motion.

(Dkt. #348). On October 15, 2019, Plaintiff’s second team of attorneys

withdrew from the case with permission of the Court, but were granted leave to

represent Plaintiff at the evidentiary hearing. (Dkt. #361, 370).

      On October 22, 2019, the Court held an evidentiary hearing, after which

it granted in part and denied in part Defendant’s motion for sanctions. (Dkt.

#371 (order memorializing decision); Dkt. #409 (transcript of decision)). As

relevant here, the Court excluded from evidence 33 documents produced by

Plaintiff in PDF form only during discovery, which documents Wasserman and

Honig had identified as having indicia of being fraudulent. (Dkt. #409

(transcript of decision); Dkt. #234). The Court also ordered that Plaintiff pay

Defendant’s attorneys’ fees and costs incurred as a result of the fraudulent

documents. (Dkt. #409 (transcript of decision)). As of February 3, 2020, the

parties’ briefing concerning Defendant’s application for attorneys’ fees and

costs is fully submitted to the Court. (Dkt. #407, 427, 440).

      4.    The Motion for Summary Judgment

      Defendant also sought to file a summary judgment motion. On June 10,

2019, the Court entered an Order setting a deadline of November 15, 2019, for

the filing of pre-motion letters concerning contemplated summary judgment

motions. (Dkt. #230). Defendant filed a pre-motion letter seeking leave to file a

motion for summary judgment on October 17, 2019, and an amended pre-


                                         10
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 11 of 50



motion letter on November 4, 2019. (Dkt. #364, 394). On November 6, 2019,

the Court granted Defendant leave to file a motion for summary judgment.

(Dkt. #401). Defendant filed her motion for summary judgment on January 24,

2020. (Dkt. #429-437). On March 11, 2020, the date by which Plaintiff was

required to file her opposition papers, Plaintiff emailed her motion papers to

the Court and Defendant, and stated that she had been unable to file these

documents through the Court’s electronic case filing system. (Dkt. #492). The

Court accepted Plaintiff’s submission, and directed Plaintiff to file those

opposition papers on the public docket on or before March 26, 2020. (Id.).

      On March 26, 2020, Plaintiff requested that the Court grant her leave to

file certain unspecified documents in opposition to the motion for summary

judgment — including a larger “opposition to motion for summary judgment” —

that Plaintiff had not emailed to the Court on March 11, 2020. (Dkt. #477).

The Court denied Plaintiff’s request, and subsequently directed the Clerk of

Court to file on the public docket only those opposition papers that Plaintiff

had emailed to the Court on March 11, 2020. (Dkt. #492, 498). Defendant’s

motion for summary judgment was fully submitted to the Court on March 25,

2020, when she filed her reply papers. (Dkt. #473-475).

      On February 25, 2020, Plaintiff requested leave to file a motion for

summary judgment. (Dkt. #450). The Court ordered Plaintiff to file a letter on

or before March 6, 2020, demonstrating good cause as to why she failed to file

a pre-motion submission by the November 15, 2019 deadline. (Dkt. #455).

Plaintiff filed a letter in support of her request to file an untimely motion for


                                          11
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 12 of 50



summary judgment on March 6, 2020. (Dkt. #459). On March 18, 2020, the

Court denied Plaintiff’s application to file an untimely motion for summary

judgment, finding that Plaintiff had not demonstrated good cause for her

failure to abide by the Court’s scheduling order and that Plaintiff had not

demonstrated that her motion would have a reasonable likelihood of success.

(Dkt. #471).

                                     DISCUSSION

A.    Applicable Law

      1.       Motions for Summary Judgment Under Federal Rule of Civil
               Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 5

A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New

York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). In determining




5     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             12
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 13 of 50



whether there are genuine issues of material fact, courts are “required to

resolve all ambiguities and draw all permissible factual inferences in favor of

the party against whom summary judgment is sought.” Terry v. Ashcroft, 336

F.3d 128, 137 (2d Cir. 2003) (quotation omitted).

      “The moving party bears the initial burden of showing that there is no

genuine dispute as to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse

Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (internal quotation marks and

alteration omitted). But where “the burden of proof at trial would fall on the

nonmoving party,” the moving party can shift the initial burden by “point[ing]

to a lack of evidence to go to the trier of fact on an essential element of the

nonmovant’s claim.” Simsbury-Avon Pres. Soc’y, LLC v. Metacon Gun Club, Inc.,

575 F.3d 199, 204 (2d Cir. 2009). If the movant has met its burden, “its

opponent must do more than simply show that there is some metaphysical

doubt as to the material facts” and, toward that end, “must come forward with

specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal citations

and quotation marks omitted). The nonmoving party may not rely on “mere

speculation or conjecture as to the true nature of the facts to overcome a

motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804 F.2d 9, 12 (2d

Cir. 1986).

      In deciding a motion for summary judgment, “a district court generally

‘should not weigh evidence or assess the credibility of witnesses.’” Rojas v.

Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting


                                          13
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 14 of 50



Hayes v. N.Y.C Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996)). But to that

general rule, the Second Circuit has recognized an exception:

            in the rare circumstance where the plaintiff relies
            almost exclusively on his own testimony, much of which
            is contradictory and incomplete, it will be impossible for
            a district court to determine whether “the jury could
            reasonably find for the plaintiff,” and thus whether
            there are any “genuine” issues of material fact, without
            making some assessment of the plaintiff’s account.

Jeffreys, 426 F.3d at 554 (internal citation omitted) (quoting Anderson, 477

U.S. at 252). In this rare setting, a court considering a summary judgment

motion may make credibility determinations. SEC v. Jankovic, No. 15 Civ.

1248 (KPF), 2017 WL 1067788, at *8 (S.D.N.Y. Mar. 21, 2017). Even then, the

Second Circuit has cautioned that, “[i]f there is a plausible explanation for

discrepancies in a party’s testimony, the court considering a summary

judgment motion should not disregard the later testimony because of an earlier

account that was ambiguous, confusing, or simply incomplete.” Jeffreys, 426

F.3d at 555 n.2 (emphasis and citation omitted). Instead, such credibility

assessments are to be reserved for “extraordinary cases, where the facts alleged

are so contradictory that doubt is cast upon their plausibility.” Rojas, 660 F.3d

at 106 (citation and quotation marks omitted). A district court “must ask not

whether the evidence unmistakably favors one side or the other but whether a

fair-minded jury could return a verdict for the [nonmoving party] on the

evidence presented.” Simpson v. City of New York, 793 F.3d 259, 265 (2d Cir.

2015).




                                         14
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 15 of 50



      2.     Summary Judgment in Pro Se Cases

      In a pro se case, the court must liberally construe the pro se party’s

pleadings “to raise the strongest arguments that they suggest.” McPherson v.

Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994)). However, where, as here, an attorney represents

herself in a proceeding, she is entitled to no special solicitude. Tracy v.

Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (“In addition, the appropriate

degree of special solicitude is not identical with regard to all pro se litigants….

The ultimate extension of this reasoning is that a lawyer representing himself

ordinarily receives no such solicitude at all.”).

B.    Analysis

      Defendant moves for summary judgment against Plaintiff’s breach of

contract claim, and in favor of her own counterclaim for breach of a fiduciary

duty. In support, she argues that there is no genuine dispute of fact that:

(i) the Talent Agreement is a non-binding agreement to agree; (ii) Plaintiff failed

to perform under the Talent Agreement; (iii) Plaintiff failed to adduce evidence

of damages; (iv) the Talent Agreement expired upon Mr. Leigh’s death;

(v) Plaintiff breached her fiduciary duty to Mr. Leigh by entering into the Talent

Agreement, thus invalidating it; and (vi) Defendant did not breach the Talent

Agreement. (See generally Def. Br.). Plaintiff opposes the motion and counters

each of Defendant’s arguments. Before the Court may proceed to analyzing the

merits of these arguments, however, it must first address certain antecedent

issues concerning Plaintiff’s opposition papers.



                                          15
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 16 of 50



      1.    Plaintiff’s Briefing and Evidentiary Deficiencies

      As an initial matter, Plaintiff’s opposition papers fail to comply with Local

Rule 56.1. Under that rule, a movant is required to identify admissible

evidence in support of each factual assertion in his or her Rule 56.1 statement.

See S.D.N.Y. Local Rule 56.1(d) (“Each statement by the movant … pursuant to

Rule 56.1(a) … must be followed by citation to evidence which would be

admissible, set forth as required by Fed. R. Civ. P. 56(c).”). Conversely, a

nonmovant seeking to controvert these factual assertions must also cite to

admissible evidence, and where properly supported facts in a Local Rule 56.1

statement are denied with only conclusory assertions, the court will find such

facts to be true. See id.; id. at 56.1(c) (“Each numbered paragraph in the

statement of material facts set forth in the statement required to be served by

the moving party will be deemed to be admitted for purposes of the motion

unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.”).

      While Plaintiff did furnish the Court with a Rule 56.1 Statement

purporting to counter many of the factual assertions contained in Defendant’s

Rule 56.1 Statement, Plaintiff largely fails to cite to admissible evidence in

support of her factual assertions. (See generally Pl. 56.1). Many, if not most,

of the paragraphs in Plaintiff’s Rule 56.1 Statement comprise conclusory

assertions with no supporting evidence. (Id.). Nevertheless, even where a party

offers incomplete compliance with the Local Rules, a court retains discretion

“to consider the substance of the plaintiff’s arguments.” Wali v. One Source


                                         16
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 17 of 50



Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009) (citing Holtz v. Rockefeller & Co.,

258 F.3d 62, 73 (2d Cir. 2001) (“[W]hile a court is not required to consider what

the parties fail to point out in their Local Rule 56.1 Statements, it may in its

discretion opt to conduct an assiduous review of the record even where one of

the parties has failed to file such a statement.” (internal quotation marks

omitted)). Given Plaintiff’s imperfect compliance with Local Rule 56.1, the

Court will rely principally on its own assiduous review of the record.

      After reviewing the exhibits that Plaintiff filed with her opposition papers,

the Court concludes that much of the material contained therein is

inadmissible. For instance, the declarations Plaintiff filed include inadmissible

hearsay. Such evidence may not be used to defeat Defendant’s motion for

summary judgment. Selvam v. Experian Info. Sols., Inc., 651 F. App’x 29, 31-32

(2d Cir. 2016) (summary order) (holding that “the party opposing summary

judgment ‘cannot rely on inadmissible hearsay in opposing a motion for

summary judgment[ ] absent a showing that admissible evidence will be

available at trial.’” (quoting Burlington Coat Factory Warehouse Corp. v. Esprit

De Corp., 769 F.2d 919, 924 (2d Cir. 1985))).

      In addition, certain of Plaintiff’s declarations attempt to offer testimony

about events of which the declarant had no direct knowledge, in contravention

of Federal Rule of Evidence 602. In his declaration Joseph Smith states that

he “learned that Sir Trevor [Nunn] agreed to direct the MOLM London and

Broadway Revivals subject to terms,” and, further, that he “learned that Mr.

Leigh approved both Old Vic Productions as Co-Executive Producer with Co-


                                         17
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 18 of 50



Executive Producer Robyn Abraham, and approved that Sir Trevor [Nunn]

would direct both the West End and Broadway MOLM revival.” (Smith Decl.

¶ 8). But Mr. Smith had no firsthand knowledge of these facts, and could have

only learned them from others. (See Smith Dep. (Def. Ex. 44) 39:1-3, 79:7-10

(Smith testifying that he never had a meeting with Plaintiff and Mr. Nunn and

that he neither met nor corresponded with Mr. Leigh)). This evidence is also

insufficient to defeat Defendant’s motion for summary judgment. DiStiso v.

Cook, 691 F.3d 226, 230 (2d Cir. 2012) (“Further, where a party relies on

affidavits or deposition testimony to establish facts, the statements ‘must be

made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” (quoting Fed. R. Civ. P. 56(c)(4), Fed. R. Evid. 602)).

      Further, Plaintiff has submitted declarations from certain individuals

holding themselves out to be experts in the field of stage production or

entertainment law, including: Flody Suarez, an “experienced entertainment

industry producer” (Suarez Decl. (Pl. Ex. D)); Adam Roebuck, an “investor and

producer” in Broadway and London theatrical productions for more than 20

years (Roebuck Decl. (Pl. Ex. E)); and Frederick Mueser, an attorney “who has

practiced in entertainment law since 1988” (Mueser Decl. (Pl. Ex. F)). None of

these individuals purports to have firsthand knowledge of the drafting of the

Talent Agreement or of Plaintiff’s performance of her contractual duties.

Instead, Plaintiff appears to rely on their declarations as providing expert

testimony on topics ranging from the scope of the Talent Agreement to the


                                          18
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 19 of 50



profitability of an MOLM revival. But Plaintiff failed to disclose these

declarations during the period for expert discovery. Rule 26(a)(2) of the Federal

Rules of Civil Procedure requires parties to disclose the identities of expert

witnesses and to produce those experts’ reports “at the times and in the

sequence directed by the court.” Fed. R. Civ. P. 26(a)(2)(D). Pursuant to

Rule 37(c)(1), “a party [who] fails to provide information or identify a witness as

required by Rule 26(a) ... is not allowed to use that information or witness to

supply evidence on a motion, at a hearing, or at a trial, unless the failure was

substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The purpose of

the rule is to prevent the practice of ‘sandbagging’ an opposing party with new

evidence.” Ebewo v. Martinez, 309 F. Supp. 2d 600, 607 (S.D.N.Y. 2004).

      The only justification Plaintiff offers for her failure to disclose any expert

witnesses in a timely fashion is that she “provided her [former] counsel [] with

names of all experts,” and thus that any failures to abide by the Court’s

deadlines are to be laid at counsel’s feet. (Pl. 56.1 ¶¶ 121, 122). But this

accusation is unsupported by any evidence and, having been raised for the first

time in Plaintiff’s opposition papers — nearly five months after Plaintiff’s former

counsel withdrew from the case — finds little credence. Further, the

declarations of Mr. Suarez, Mr. Roebuck, and Mr. Mueser were signed on

March 3, 2020, March 10, 2020, and March 5, 2020, respectively (see Suarez

Decl.; Roebuck Decl.; Mueser Decl.); in other words, they were not signed until

nearly five months after the time for expert discovery had concluded. In light of

all of this, the Court finds that “their declarations are precisely the type of


                                          19
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 20 of 50



‘sandbagging’ that Rule 37(c)(1) is designed to prevent.” Alexander v. Fidalgo,

No. 10 Civ. 8587 (AJN), 2013 WL 12316346, at *3 (S.D.N.Y. Apr. 10, 2013).

Plaintiff has not established that her failure to disclose the expert reports was

substantially justified or harmless. Accordingly, to the extent they provide

expert testimony, the declarations of Mr. Suarez, Mr. Roebuck, and Mr. Mueser

are excluded from consideration in resolving Defendant’s motion for summary

judgment.

      Finally, portions of Plaintiff’s own declaration purport to relay

information that Plaintiff gleaned from Mr. Leigh. (See generally Abraham Decl.

(Pl. Ex. I)). Defendant argues that this testimony must be precluded under

New York’s dead man’s statute, which provides in relevant part:

            Upon the trial of an action ..., a party or a person
            interested in the event ... shall not be examined as a
            witness in his own behalf or interest, or in behalf of the
            party succeeding to his title or interest against the
            executor, administrator or survivor of a deceased
            person ..., concerning a personal transaction or
            communication between the witness and the deceased
            person ..., except where the executor, administrator,
            survivor, ... or person so deriving title or interest is
            examined in his own behalf, or the testimony of the ...
            deceased person is given in evidence, concerning the
            same transaction or communication.

N.Y. CPLR § 4519 (McKinney 2005). (See Def. Br. 11-13).

      The Second Circuit has instructed that:

            [a]lthough the Federal Rules of Evidence abolished
            many     common-law       rules   governing      witness
            competency, they expressly provide that state law
            determines what rules will apply in civil actions
            governed by state law. See Fed. R. Evid. 601. Because
            state law supplies the rules in diversity-of-citizenship
            cases, see Erie Railroad Co. v. Tompkins, 304 U.S. 64,

                                         20
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 21 of 50



            78-79 (1938), New York law, including its statute
            barring the testimony of certain interested witnesses,
            must be given effect.

Rosenfeld v. Basquiat, 78 F.3d 84, 88 (2d Cir. 1996). The dead man’s statute

applies, under its plain language, “[u]pon the trial of an action,” and under New

York practice, the statute may not be asserted to exclude evidence used in

opposition to a motion for summary judgment. See Clark v. Meyer, 188 F.

Supp. 2d 416, 420-21 (S.D.N.Y. 2002) (citations omitted). Significantly,

however, the evidence submitted on a motion for summary judgment — both in

support of and in opposition to the motion — “must set forth facts that would

be admissible in evidence if offered at trial. Thus, irrespective of how New York

might decide this question, the federal rule requires exclusion of evidence on

summary judgment motions which the dead man’s statute would exclude at

trial.” Pro Bono Invs., Inc. v. Gerry, No. 03 Civ. 4347 (JGK), 2005 WL 2429777,

at *6 (S.D.N.Y. Sept. 30, 2005) (quoting Clark, 188 F. Supp. 2d at 420).

      Stated simply, if Plaintiff’s testimony would be excluded at trial, it cannot

be used to oppose Defendant’s motion for summary judgment. Accordingly, to

the extent that Plaintiff’s declaration offers “knowledge which [she] has gained

by the use of [her] senses from the personal presence of the deceased,” such

knowledge is excluded from consideration in resolving the pending motion.

Griswold v. Hart, 205 N.Y. 384, 395 (1912).

      2.    The Court Grants Defendant’s Motion for Summary Judgment
            as to Plaintiff’s Breach of Contract Claim

      Having determined which portions of Plaintiff’s opposition papers may be

considered, the Court now turns to the merits of Defendant’s motion. Under

                                         21
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 22 of 50



New York law, the elements of a claim for breach of contract are “[i] the

existence of an agreement, [ii] adequate performance of the contract by the

plaintiff, [iii] breach of contract by the defendant, and [iv] damages.” Harsco

Corp. v. Segui, 91 F.3d 337, 348 (2d Cir. 1996). 6

      Defendant argues that Plaintiff’s breach of contract claim must fail

because there is no genuine dispute of material fact that the second, third, and

fourth elements of a breach of contract claim are not met. (See generally Def.

Br.). She also offers several arguments why the Talent Agreement is

unenforceable, including that it is a personal services contract; it is an

unenforceable agreement to agree; and Plaintiff breached fiduciary duties she

owed to Mr. Leigh by entering into the Talent Agreement. (Id.). For her part,

Plaintiff dedicates some pages of her opposition brief attempting to refute

Defendant’s arguments. But Plaintiff’s principal argument is framed in the

offensive: Plaintiff claims that Mr. Leigh was in violation of Talent Agreement

from the moment he signed it, because he had previously contracted to give the

production rights to MOLM to other producers. (Pl. Opp. 6-8).

      The chronology of Plaintiff’s dealings with Mr. Leigh is thus important to

the resolution of this motion; the Court must consider not only whether the

Talent Agreement was breached, but which party breached the Agreement first.

As such, the Court begins by addressing the validity of the Contract, and then


6     New York law governs the instant dispute pursuant to the choice of law provisions of
      the Talent Agreement. (Pl. Ex. A). Additionally, both parties have relied upon New York
      law in their briefing. See Celle v. Filipino Reporter Enters. Inc., 209 F.3d 163, 175 (2d
      Cir. 2000) (“Since no party has challenged the choice of New York [ ] law, all are deemed
      to have consented to its application.” (citations omitted)).


                                              22
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 23 of 50



examines each alleged breach in sequence, before analyzing Defendant’s other

arguments for summary judgment.

             a.    The Talent Agreement Is a Valid, Enforceable Contract

      Neither party disputes that the Talent Agreement was signed by Mr.

Leigh and Plaintiff. Defendant argues that the Talent Agreement is

nevertheless unenforceable, because it was not an agreement, and was instead

a “preliminary agreement in advance of a formalized production agreement.”

(Def. Br. 20). Defendant has introduced the expert testimony of a Broadway

producer and an entertainment lawyer to support her argument that the Talent

Agreement lacks certain provisions that are customarily included in a

production agreement, and that it is not uncommon for parties to enter into

preliminary agreements in advance of production agreements. (Id.; Dkt. #432

(“Breglio Report”); Dkt. #434 (“Kladitis Report”)).

      In its earlier decision denying Defendant’s motion to dismiss Plaintiff’s

breach of contract claim, the Court found that the Talent Agreement was not

merely an unenforceable, preliminary agreement to agree. (June 14, 2018

Tr. 10:16-14:14). The Court analyzed each of the five factors that Teachers

Insurance & Annuity Association of America v. Tribune Co., 670 F. Supp. 491,

499 (S.D.N.Y. 1987), and Arcadian Phosphates, Inc. v. Arcadian Corp., 884 F.2d

69, 72 (2d Cir. 1989), identified as being useful “to determine whether a

preliminary manifestation of assent was a binding preliminary agreement.”

(June 14, 2018 Tr. 10:16-14:14). But the Court’s conclusion is best

summarized by its finding that Defendant “offer[ed] no compelling reason why


                                          23
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 24 of 50



this contract must be a complete production contract in order to be

enforceable…. Mr. Leigh could have put in language that the Agreement was

not binding, but that is not what happened.” (Id. at 12:2-19).

      In issuing that decision, the Court left open the possibility that

Defendant could establish through expert testimony that the Talent Agreement

was nothing more than a preliminary agreement to agree. (June 14, 2018

Tr. 13:6-13). But now, having reviewed the expert testimony on the point, the

Court concludes that Defendant has not met that burden. The Court accepts

that the Talent Agreement may have been unusual in the industry, and that a

second, more detailed production agreement would have been required to iron

out the specifics of the parties’ arrangement (should Plaintiff have performed

her contractual obligations). But this does not suggest that the Talent

Agreement is itself unenforceable. See Tribune, 670 F. Supp. at 498 (“The

parties can bind themselves to a concededly incomplete agreement in the sense

that they accept a mutual commitment to negotiate together in good faith in an

effort to reach final agreement within the scope that has been settled in the

preliminary agreement.”).

      “The best evidence of what the parties intended ‘is what they say in their

writing.’” In re World Trade Ctr. Disaster Site Litig., 754 F.3d 114, 122 (2d Cir.

2014) (quoting Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002)).

Here, the parties plainly wrote that, upon Plaintiff’s performance, Mr. Leigh

would not only grant his rights, but would ensure that the other two Rights

Holders granted their rights, to Plaintiff to produce an MOLM revival. (Pl.


                                         24
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 25 of 50



Ex. A). The Talent Agreement did not require that a full production agreement

be entered into before any rights would be conferred. Thus, the Court finds

that the Talent Agreement was a valid and enforceable contract.

             b.    No Reasonable Jury Could Find That Mr. Leigh Violated
                   the Talent Agreement by Entering into Competing
                   Production Agreements with Other Producers

      The Talent Agreement includes a paragraph requiring Mr. Leigh to

“suspend … any and all present and potential 3rd party transactions and/or

contracts regarding any and all London and/or UK MOLM productions of any

kind … and to fully protect [Plaintiff] against any and all potential 3rd party

interference of the MOLM rights granted pursuant to this agreement.” (Pl.

Ex. A). Plaintiff argues that Mr. Leigh was in violation of this paragraph from

the moment he signed the Talent Agreement because, unbeknownst to Plaintiff,

Mr. Leigh had already entered into at least one other contract with another

producer, giving that producer rights to produce MOLM. (Pl. Opp. 7-8;

Abraham Decl. ¶¶ 20, 22, 24). Plaintiff claims that, had she known that Mr.

Leigh had already signed a competing production agreement with another

producer, she would never have signed the Talent Agreement. (Abraham Decl.

¶¶ 37, 38). If true, Plaintiff’s allegations suggest that Mr. Leigh breached the

Talent Agreement right from the start.

      Upon closer examination, however, the Court concludes that Plaintiff’s

allegations lack evidentiary support. Plaintiff cites to only a single piece of

evidence to support her argument: the February 24, 2020 declaration of Alan

Honig. (Honig Decl.). In her declaration, Plaintiff claims that Mr. Honig



                                          25
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 26 of 50



testified that, prior to entering into the Talent Agreement with Plaintiff, Mr.

Leigh had entered into a production agreement with producer Manny Kladitis

for the same MOLM production rights during the same time period. (Abraham

Decl. ¶ 20). 7 But Plaintiff misrepresents Mr. Honig’s testimony: Mr. Honig did

testify that a draft production agreement between Mr. Leigh and Mr. Kladitis

existed in January 2014. (Honig Decl. ¶¶ 4-6). But Mr. Honig never claimed

that the agreement was signed — in fact, he testified that he did not know what

happened with the draft production agreement. (Id.).

      Mr. Honig’s declaration is clarified by his deposition testimony of

January 14, 2019. (See Honig Dep. (Def. Ex. 3)). There, in speaking about the

draft agreement with Mr. Kladitis, Mr. Honig testified that “[t]here was a

contract to do the production of Man of La Mancha in the United States, that if

my recollection is correct, that Manny Kladitis was I think going to be the

producer.” (Id. at 143:24-144:3). But when asked whether the contract was

signed, Mr. Honig said, “[n]o, I don’t think it was a signed contract,” and

recalled that “[t]here was no contract in effect” when the Talent Agreement was

signed. (Id. at 144:4-10; see also id. at 156:5-9 (“Q. At this time Manny had

no contract to work on a first class production in New York. Isn’t that right?




7     Plaintiff also alludes to the possibility of a third production agreement with producer
      Fred Zollo. (Pl. Opp. 7-8). But Plaintiff does not claim that any production agreement
      with Mr. Zollo was actually entered into, and no record evidence exists to suggest that
      such a production agreement existed.


                                              26
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 27 of 50



A. You say Manny had no contract to work on. Right. He didn’t have a

contract. No.”)). 8

      Any doubt as to whether Mr. Leigh had entered into a production

agreement with Mr. Kladitis is resolved by Mr. Kladitis’s own deposition

testimony. (Kladitis Dep. (Dkt. #475-2)). There, Mr. Kladitis stated that the

production agreement for his involvement in an MOLM production was, in fact,

never signed. (Id. at 57:19-21). Given the absence of evidence that Mr. Leigh

entered into any production agreement that competed with the Talent

Agreement, including with Mr. Kladitis, there can be no genuine dispute as to

this issue. No reasonable jury could find that Mr. Leigh violated the Talent

Agreement by entering into a competing production agreement. 9

             c.       Plaintiff Failed to Perform Her Contractual Obligations

      The Court next turns to Defendant’s argument that Plaintiff did not

herself perform under the Talent Agreement. (Def. Br. 10-20). On this point,

the parties fundamentally disagree over what the Talent Agreement obligated

Plaintiff to do. Defendant argues that Plaintiff was required to: (i) obtain

professional interest in an MOLM revival from a British theatrical stage


8     The Court notes that the draft contract between Mr. Leigh and Mr. Kladitis concerned
      production rights to an MOLM revival in the United States. (Honig Dep. 143:24-144:3).
      Even if such a contract had been executed, it does not appear that it would have
      violated the Talent Agreement, which gave Plaintiff exclusive rights regarding an MOLM
      revival in the United Kingdom only. (Pl. Ex. A).
9     Plaintiff’s request for leave to file an untimely motion for summary judgment makes
      clear that she believed she was entitled to summary judgment in favor of her breach of
      contract claim because Mr. Honig’s declaration established that Mr. Leigh had violated
      the Talent Agreement by entering into one or more production agreements with other
      parties. (Dkt. #452, 459). For the reasons stated herein, Plaintiff’s interpretation of Mr.
      Honig’s declaration was inaccurate. Thus, Plaintiff’s proposed motion for summary
      judgment would have failed on the merits, had it been timely filed.


                                               27
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 28 of 50



director, a recognized co-producer from the United States or the United

Kingdom, and a well-known actor (together, the “Talent”); (ii) request terms,

conditions, and dates of availability from the Talent; and (iii) obtain those

terms, conditions, and dates of availability so they could be relayed to Mr.

Leigh. (Def. Br. 15-20). Plaintiff’s summary judgment briefing does not

present a clear theory as to what she was required to do, but in her opposition

papers to Defendant’s earlier motion to dismiss, Plaintiff had argued that she

was merely required to obtain interest from the Talent and request “terms,

conditions, and dates of availability,” but not to obtain or negotiate any such

terms. (Dkt. #60 at 16-17).

      As the Court determined in resolving Defendant’s motion to dismiss, the

Talent Agreement “did not require Plaintiff to iron out every detail of the

Talent’s terms or have them formally signed on to the revival. Nor did the

Plaintiff have to negotiate any Talent terms or conditions, she simply had to

request them.” (June 14, 2018 Tr. 16:17-21). In the absence of a compelling

argument from Defendant to deviate from its prior interpretation of the Talent

Agreement, the Court will hew to it. 10 Plaintiff was required to obtain interest


10    Citing to the Court’s prior statement that the Talent Agreement is not the “clearest
      contract” (June 14, 2018 Tr. 3:25-4:1), Defendant invokes the doctrine of contra
      proferentem to argue that any ambiguity in the contract should be construed against
      Plaintiff, because she was the drafter of the contract. (Def. Br. 18-20 (citing McCarthy
      v. Am. Int’l Group, Inc., 283 F.3d 121, 124 (2d Cir. 2002) (“New York follows the well-
      established contra proferentem principle which requires that ‘equivocal contract
      provisions are generally to be construed against the drafter.’”))). But the doctrine of
      contra proferentem is not applicable here, because the contract is not ambiguous as to
      whether Plaintiff was required to obtain and negotiate terms, conditions, and dates of
      availability from the Talent.
      Further, a genuine dispute of material fact exists concerning who drafted the Talent
      Agreement. To be sure, certain evidence suggests that Plaintiff was the drafter. (See
      Def. 56.1 ¶¶ 47, 44, 55, 56). But this evidence, though compelling, is not definitive; it

                                               28
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 29 of 50



from the Talent and to request their terms, conditions, and dates of availability,

but she was not required to obtain or negotiate those terms. As it happens, the

Court finds that Plaintiff failed to perform even these more limited tasks.

                    i.      Plaintiff Failed to Obtain Interest and to Request
                            Terms, Conditions, and Dates of Availability from a
                            Well-Known Actor

      The text of the Talent Agreement unambiguously required Plaintiff to

obtain professional interest and request terms, conditions, and dates of

availability from a well-known actor in addition to a director and a co-producer.

(Pl. Ex. A). In opposing Defendant’s motion to dismiss, Plaintiff had claimed

that she was not in fact required to obtain interest from an actor, citing to an

email that Plaintiff had received from Mr. Leigh’s assistant in which Mr. Leigh

supposedly stated that, if Plaintiff could obtain Mr. Nunn’s confirmation to

direct MOLM in writing, Mr. Leigh would agree to defer all casting decisions to

Mr. Nunn. (Dkt. #60 at 7 (citing Am. Compl. ¶ 74 and Ex. 9)). The Court

determined that Plaintiff had plausibly alleged that this email operated as a

modification of the contract language and that, through the email, Mr. Leigh

had deferred all casting decisions to Mr. Nunn, thus relieving Plaintiff of the




      establishes that Plaintiff sent Mr. Leigh drafts of the Talent Agreement, but the extent to
      which Mr. Leigh participated in the drafting of the first agreement and the editing of
      subsequent iterations is not obvious. (See id.). For her part, Plaintiff has consistently
      testified that it was Mr. Leigh who drafted the Talent Agreement. (Abraham Decl. ¶ 9).
      And while New York’s dead man’s statute would preclude Plaintiff from testifying
      concerning whether Mr. Leigh dictated and/or drafted the Talent Agreement, it would
      not prevent her from testifying that she herself did not draft it. In light of the general
      presumption against weighing credibility of a witness at the motion for summary
      judgment stage, the Court finds that Plaintiff’s testimony on this point is sufficient to
      establish a genuine dispute as to whether Plaintiff drafted the Talent Agreement.


                                               29
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 30 of 50



obligation to find an interested, well-known actor. (June 14, 2018 Tr. 16:21-

17:13).

      In opposing Defendant’s motion for summary judgment, Plaintiff does not

argue that she was relieved of the obligation to find a well-known actor with

interest in performing in an MOLM revival. In a similar vein, the email from

Mr. Leigh’s assistant, purporting to modify the terms of the Talent Agreement,

is not amongst Plaintiff’s exhibits. (See generally Pl. Opp.; Pl. 56.1; Pl. Ex.).

Nor could Plaintiff have relied upon that email; it was one of the 33 documents

that the Court excluded as evidence when it granted Defendant’s motion for

sanctions, in light of the fact that the documents had indicia of fraudulent

provenance. (See Dkt. #371 (order memorializing decision); Dkt. #409

(transcript of decision); Dkt. #234). In short, the only piece of evidence

suggesting that Plaintiff was not required to obtain interest from a well-known

actor may not be relied upon in resolving this motion.

      Absent that, the Court is left with only the Talent Agreement itself, which

Plaintiff agrees is the “best evidence of M[r.] Leigh’s intent[.]” (Pl. 56.1 ¶¶ 5, 6).

The Talent Agreement plainly required Plaintiff to obtain interest from a

director, a co-producer, and a well-known actor, and to request terms,

conditions, and dates of availability from all three. (Pl. Ex. A; Pl. 56.1 ¶¶ 49,

60). But while Plaintiff has argued that she obtained interest from a director,

Mr. Nunn, and a co-producer, Old Vic Productions, she fails to argue that she

obtained interest from or requested terms, conditions, and dates of availability

from an actor. (See generally Pl. Opp.; Pl. 56.1). More to the point, no evidence


                                           30
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 31 of 50



exists to suggest that Plaintiff fulfilled this contractual obligation. (Def. Br. 14;

Def. Reply 10). This alone establishes as a matter of law that Plaintiff did not

fully perform under the Talent Agreement. Her breach of contract claim must

fail. See Harsco Corp., 91 F.3d at 348 (holding that “adequate performance of

the contract by the plaintiff” is an element of a breach of contract claim).

                  ii.     Plaintiff Failed to Request Terms, Conditions, and
                          Dates of Availability from a Director or a Co-
                          Producer

      Additionally, Plaintiff has failed to introduce evidence that she fully

performed with regard to the two other categories of “Talent” addressed in the

Talent Agreement: “a leading British theatrical director” and “a recognized US

or UK co-producer.” (Pl. Ex. A; Def. Br. 10-14). The record does suggest that

Plaintiff was able to obtain initial interest from Old Vic Productions, a

production company based in London, in co-producing a 2015 MOLM revival.

(Smith Decl. ¶¶ 11, 12). And Plaintiff has introduced a document that appears

to be a facsimile from Mr. Nunn stating that he would agree in principle to

directing a 2015 MOLM revival. (Pl. Ex. C). Putting aside authentication

issues, which might well preclude the facsimile from being admitted into

evidence at trial, the Court accepts the document as being sufficient to create a

genuine dispute as to whether Plaintiff obtained Mr. Nunn’s initial interest in

the revival.

      Even so, there is no evidence that, having obtained initial interest from

Mr. Nunn and Old Vic Productions, Plaintiff took the next, crucial step of

requesting their terms, conditions, and dates of availability. Mr. Smith, the


                                          31
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 32 of 50



sole witness identified by Plaintiff as having knowledge of her interactions with

Old Vic Productions, testified that he and Plaintiff never discussed terms or

conditions of Old Vic Production’s involvement in an MOLM revival. (Smith

Dep. 33:9-11 (“I mean, we — just to be clear, we never got to the place where

we discussed specific terms.”); id. at 34:4-11 (“Q: Did you discuss any — did

you discuss any of the financial needs that would be required for this

production? A: Not in any detail at all. I may have said revivals of musicals

cost between a range of X to Y million, or some such, but definitely there was

no exchange of what our services would cost, what the production would cost,

and all those things.”); id. at 77:10-17 (“Q: Did Ms. Abraham ask you for the

terms and conditions under which Old Vic Productions would be involved as a

co-producer? A: The ones I just outlined? Q: Yes? A: Or a scope of the ones

I just outlined? Q: Yes? A: No.”)). 11 Nor is there any testimony from Plaintiff

or Mr. Smith that he was asked to provide Old Vic Production’s dates of

availability for co-producing a 2015 revival. 12


11    Mr. Smith did testify that he believed he would have told Plaintiff that Old Vic
      Production’s interest in co-producing an MOLM revival would have been conditioned on
      it acting as producer and general manager — that Old Vic Productions would be in
      charge of the key decisions as well as the day-to-day management of the show. (Smith
      Dep. 41:11-43:7). Even assuming that Mr. Smith did convey that information to
      Plaintiff, this alone would not satisfy Plaintiff’s obligation to request Old Vic
      Productions’ terms, conditions, and dates of availability.
12    In response to Defendant’s argument that Plaintiff failed to request terms, conditions, or
      dates of availability from Old Vic Productions, Plaintiff claims that “Defendants
      precluded any discussion regarding deal points with Mr. Smith, the Executive Producer
      of The Old Vic, because Defendants breached Plaintiff’s Exclusive Agreement and
      refused to transfer the necessary MOLM rights to Plaintiff.” (Pl. 56.1 ¶ 71). Not so. The
      Talent Agreement required Plaintiff to request terms, conditions, and dates of
      availability before the production rights would transfer to Plaintiff. (Pl. Ex. A).
      Plaintiff’s argument that Defendant’s failure to transfer the rights prevented her from
      performing under the Talent Agreement imagines a catch-22 where none exists. What
      is more, Plaintiff fails to provide a cite to support this paragraph of her Rule 56.1

                                               32
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 33 of 50



      With regards to Mr. Nunn, the only evidence available would suggest that

Plaintiff and Mr. Nunn met on at least one occasion, and that Mr. Nunn

“accept[ed] in principle” the offer to serve as director of a 2015 MOLM revival.

(Pl. Ex. C; Def. Ex. 48, 49). There is no evidence to suggest that Plaintiff

requested Mr. Nunn’s terms, conditions, or dates of availability. (Def. Br. 14-

15; Def. 56.1 ¶ 80). 13

      Defendant has satisfied her burden of establishing that there is no

evidence upon which a reasonable jury could find that Plaintiff fully performed

under the Talent Agreement. Thus, Defendant’s motion for summary judgment

against Plaintiff’s breach of contract claim is granted. See Simsbury-Avon Pres.

Soc’y, LLC, 575 F.3d at 204.




      Statement. The Court presumes that Plaintiff is thinking of Mr. Smith’s Declaration,
      where he testified that Plaintiff could not have “engaged in Revival Production term
      discussions given [the] MOLM rightsholders[’] refusal to transfer the necessary MOLM
      rights.” (Smith Decl. ¶ 14). But, as the Court has already held, the Talent Agreement
      did not require Plaintiff to negotiate terms and conditions with Old Vic Productions to
      perform under the Talent Agreement. She was merely required to request Old Vic
      Productions’ terms, conditions, and dates of availability. Mr. Smith does not suggest
      that Plaintiff would have been incapable of making such a preliminary request.
13    Plaintiff argues that the dearth of evidence as to Mr. Nunn was caused by Defendant’s
      failure to serve Mr. Nunn with notice of his scheduled deposition in London in
      accordance with English law. (Pl. 56.1 ¶¶ 80, 81). As support, Plaintiff cites to a
      declaration provided by her English attorney, Victoria Simon-Shore. (Id.). But Plaintiff
      overstates Ms. Simon-Shore’s testimony; Ms. Simon-Shore stated that there was a
      question whether service had been effective, not that service had in fact been defective.
      (Simon-Shore Decl. (Ex. J) ¶ 4). Even if the service had been defective, the Court has
      already addressed this issue, and determined that any fault for the lack of a deposition
      of Mr. Nunn lies with Plaintiff. Mr. Nunn offered to appear for a deposition the day after
      his deposition had been scheduled, and all parties, including Plaintiff’s counsel, were
      available at that time. (Pl. 56.1 ¶¶ 82, 83). Nevertheless, Plaintiff refused to let the
      deposition go forward without offering any justification for this choice. (Id. at ¶ 83).
      When the parties brought this issue to the Court’s attention, the Court found that
      Plaintiff had refused a reasonable accommodation that would have allowed her to
      depose Mr. Nunn with minimal additional cost to the parties. (Dkt. #389, 394). In light
      of this, the Court refused Plaintiff’s request to extend fact discovery to allow for a
      further rescheduling of Mr. Nunn’s deposition. (Dkt. #389, 394).


                                               33
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 34 of 50



             d.      Plaintiff Failed to Adduce Sufficient Evidence of
                     Expectation Damages

      Even if Plaintiff had fully performed under the Talent Agreement,

Defendant argues that her breach of contract claim would fail because Plaintiff

failed to establish that she suffered damages. (Def. Br. 6-9). Defendant’s

briefing on this point focuses on the $250,000,000.00 in lost profits Plaintiff

claims she suffered as a result of Defendant’s alleged breach. (Id.; Def. Ex. 19).

      Lost profits are general damages when “the non-breaching party seeks

only to recover money that the breaching party agreed to pay under the

contract.” Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89,

109 (2d Cir. 2007). On the other hand, lost profits are categorized as

consequential damages when the “non-breaching party suffers loss of profits on

collateral business arrangements.” Id. Here Plaintiff’s alleged lost profits are

consequential damages; she claims she was deprived of money that she might

have earned from staging the MOLM revival, a collateral business arrangement,

but the Talent Agreement itself did not guarantee that any money would be

paid. 14 “To recover lost profits [as consequential] damages for breach of

contract under New York law, a plaintiff must make three showings: [i] the


14    Plaintiff does not argue whether her lost profits damages are consequential or general
      damages, and the Court accordingly understands that she has conceded this point.
      (See generally Pl. Opp.). But even if Plaintiff’s lost profits were general damages, she
      would still be required to prove the existence of lost profits with reasonable certainty.
      See Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110 (2d Cir.
      2007) (“[General] damages, however, must be not merely speculative, possible, and
      imaginary, but they must be reasonably certain and such only as actually follow or may
      follow from the breach of the contract. ‘Certainty,’ as it pertains to general damages,
      refers to the fact of damage, not the amount.” (internal citations omitted)). As explained
      herein, Plaintiff has failed to establish the existence of lost profits with reasonable
      certainty. Thus, her claim for lost profits damages would fail, regardless of whether
      construed as a claim for general or consequential damages.


                                               34
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 35 of 50



damages were caused by the breach; [ii] the damages are provable with

reasonable certainty; and [iii] the damages were within the contemplation of the

parties at the time of contract.” Atias v. Sedrish, 133 F. App’x 759, 760 (2d Cir.

2005) (summary order). “In addition to proving that the existence of damages

is reasonably certain … a party claiming consequential damages must also

prove the amount of damage with ‘reasonable certainty.’” Tractebel Energy

Mktg., Inc., 487 F.3d at 110-11 (quoting Kenford Co., Inc. v. Cty. of Erie, 67

N.Y.2d 257, 261 (1986)).

      The Court finds that Plaintiff has failed to establish the existence of

damages with reasonable certainty. As Defendant’s experts aptly attest,

theater productions are inherently risky ventures; Broadway and West End

shows lose money more often than they turn a profit. (See Breglio Report at 9;

Kladitis Report at 5; Stark Report (Dkt. #435) at 9). Even more to the point,

the experts testified that two recent revivals of MOLM lost money. (Stark

Report at 10-11; Kladitis Report at 5).

      Plaintiff’s only attempt to establish that a 2015 MOLM revival would have

been profitable is to argue that Mr. Nunn was a very successful director, and

had produced a number of profitable theatrical shows. (Abraham Decl. ¶¶ 6-8).

Plaintiff claimed that she expected an MOLM revival to be as successful as Mr.

Nunn’s productions of Les Miserables, Cats, and Starlight Express, which she

claims earned billions of U.K. pounds. (Id.).

      As an initial matter, Plaintiff’s argument is premised on an assumption

that Mr. Nunn would have directed the MOLM revival, had it been produced.


                                          35
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 36 of 50



But Mr. Nunn had only agreed “in principle” to direct the revival (Def. Ex. 48,

49); that Plaintiff and Mr. Nunn would have been able to agree to terms and

conditions and enter into a binding contract for him to direct the revival

requires a leap of logic that Plaintiff does not attempt to support. But even if

Mr. Nunn had directed the revival, Defendant has introduced evidence that

some of the shows Mr. Nunn has directed were financial failures. (Stark Report

at 12; Def. Reply 6-7). Plaintiff has failed to introduce evidence that would

make the existence of lost profit damages any more than speculative, let alone

evidence that would establish the existence of damages with reasonable

certainty. See Schonfeld v. Hilliard, 218 F.3d 164, 174 (2d Cir. 2000) (“Subject

as they are to the changing whims and artistic tastes of the general public,

claims for profits lost in unsuccessful entertainment ventures have received a

chilly reception in the New York courts.” (citing Kenford Co., 67 N.Y.2d at 262)).

      Even if Plaintiff had established with reasonable certainty that she would

have suffered some lost profits as a result of the purported breach, no evidence

exists that would permit a factfinder to calculate with any certainty just how

great the damages were. Plaintiff’s estimation that she would have earned

$200,000,000.00 for a long-term run of an MOLM revival is based upon the

revenue she claims — without substantiation — that certain of Mr. Nunn’s

other productions generated. (Abraham Decl. ¶ 8). This unadorned

speculation cannot pass for reasonable certainty. In light of this, the Court

concludes that Plaintiff’s claim for lost profits must fail: “Projections of future

profits based upon ‘a multitude of assumptions’ that require ‘speculation and


                                          36
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 37 of 50



conjecture’ and few known factors do not provide the requisite certainty.”

Schonfeld, 218 F.3d at 172 (quoting Kenford Co., 67 N.Y.2d at 262).

      But while Defendant argues (and the Court agrees) that Plaintiff’s claim

for punitive damages and attorneys’ fees and costs must also fail (Def. Br. 6

n.3), 15 Defendant does not address Plaintiff’s claim for reliance damages.

“Under New York law, when expectation damages defy precise calculation,

reliance damages are the appropriate remedy.” See Nature’s Plus Nordic A/S v.

Nat. Organics, Inc., 98 F. Supp. 3d 600, 610 (E.D.N.Y. 2015) (“Nature’s Plus

I”), aff’d, 646 F. App’x 25 (2d Cir. 2016) (summary order) (“Nature’s Plus II”)

(quotation omitted); see also Farash v. Sykes Datatronics, Inc., 59 N.Y.2d 500,

504-05 (1983). “Reliance damages … are intended to ‘place plaintiffs in the

same position as they were prior to the execution of the contract[.]’” Summit

Props. Int’l, LLC v. Ladies Prof’l Golf Ass’n, No. 07 Civ. 10407 (LBS), 2010 WL

4983179, at *5 (S.D.N.Y. Dec. 6, 2010) (quoting V.S. Int’l, S.A. v. Boyden World


15    Plaintiff’s initial disclosures stated that she intended to seek punitive damages and
      various types of attorneys’ fees and litigation costs in amounts “to be determined” at a
      later date. But, “under New York law, punitive damages are recoverable in
      a breach of contract action where the “conduct constituting, accompanying, or
      associated with the breach of contract” is (i) actionable as an independent tort,
      (ii) sufficiently egregious, and (iii) “part of a pattern of similar conduct directed at the
      public generally.” Icebox-Scoops, Inc. v. Finanz St. Honore, B.V., 715 F. App’x 54, 56 (2d
      Cir. 2017) (summary order) (quoting Rocanova v. Equitable Life Assur. Soc’y of the U.S.,
      83 N.Y.2d 603, 613 (1994)). Plaintiff has made no effort to argue that her breach of
      contract claim would fall within this exception to the rule against punitive damages.
      The alleged breach of contract was not actionable as an independent tort, especially
      egregious, or part of a pattern of conduct directed at the public. Thus, punitive
      damages are unavailable. Further, “[i]n New York, ‘the prevailing litigant ordinarily
      cannot collect ... attorneys’ fees from its unsuccessful opponents.... Attorneys’ fees are
      treated as incidents of litigation, rather than damages.... The exception is when an
      award is authorized by agreement between the parties or by statute or court rule.’”
      Ambac Assurance Corp. v. Countrywide Home Loans, Inc., 31 N.Y.3d 569, 584 (2018)
      (quoting Congel v. Malfitano, 31 N.Y.3d 272, 290-91 (2018)). Plaintiff’s breach of
      contract claim does not fall within this exception, so she may not recover attorneys’ fees
      or costs.


                                                37
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 38 of 50



Corp., 862 F. Supp. 1188, 1198 (S.D.N.Y. 1994)); see also RESTATEMENT

(SECOND) OF CONTRACTS § 344(b) (1981) (damages for “reliance interest” put

promisee “in as good a position as he would he would have been in had the

contract not been made”). Reliance damages allow a plaintiff to recover “his

expenses of preparation and of part performance, as well as other foreseeable

expenses incurred in reliance upon the contract.” Bausch & Lomb, Inc. v.

Bressler, 977 F.2d 720, 729 (2d Cir. 1992).

      Under New York law, “a plaintiff may recover ‘damages based on [her]

reliance interest, including expenditures made in preparation for performance

or in performance, less any loss that the party in breach can prove with

reasonable certainty the injured party would have suffered had the contract

been performed.’” World of Boxing, LLC v. King, 634 F. App’x 1, 3 (2d Cir. 2015)

(summary order) (quoting St. Lawrence Factory Stores v. Ogdensburg Bridge &

Port Auth., 13 N.Y.3d 204, 208, (2009)). “[R]eliance damages are recoverable

provided they are proximate in effect, and are not speculative or uncertain in

character and were fairly within the contemplation of the parties when the

[contract] was made, or might have been foreseen as a consequence of a breach

of its covenants.” Nature’s Plus I, 98 F. Supp. 3d at 610 (internal quotation

omitted).

      In her initial disclosures, Plaintiff claimed that she was entitled to

$1,261,388 in “[e]xpenses, fees, and other costs related to Plaintiff’s efforts to

obtain and secure performance under the [Talent Agreement].” (Def. Ex. 19). A

careful review of the record discloses that Plaintiff has failed to substantiate


                                          38
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 39 of 50



this dollar amount outside of her declaration, in which she testifies that she

stayed in London at the Savoy Hotel while meeting with potential Talent trying

to perform under the Talent Agreement, and expended more than one hundred

thousand dollars in doing so. (Abraham Decl. ¶ 16). 16

      There exists at least a genuine dispute of material fact concerning

whether, when they signed the Talent Agreement, Mr. Leigh and Plaintiff

contemplated that Plaintiff would expend money flying to London and staying

at a hotel there. The Talent Agreement itself provides that “[u]pon mutual

execution of this Agreement … Abraham agrees to promptly fly to London and

contact leading British directors and international actors.” (Pl. Ex. A). Thus,

money Plaintiff spent flying to London, staying in London, and meeting with

actors and directors might plausibly fall within the category of reliance

damages.

      However, the Court notes that Plaintiff’s evidence that she suffered any

such reliance damages is limited to her own testimony; she failed to produce

any documentation to prove the amount of money she expended in staying at

the Savoy Hotel, or in otherwise attempting to perform under the Talent

Agreement. The lack of such evidence would certainly undermine the


16    Plaintiff also claims that she spent more than $100,000 in traveling for and
      participating in this litigation. (Abraham Decl. ¶ 17). These expenses were not fairly
      within the contemplation of the parties at the time they entered into the Talent
      Agreement, and thus they are not recoverable as reliance damages.
      Finally, Plaintiff claims that she was ordered to pay “more than $100,000” in additional
      attorneys’ fees and costs. (Abraham Decl. ¶ 18). The Court cannot discern whether
      Plaintiff is speaking to a settlement agreement that she entered into with her former
      attorneys, which required Plaintiff to pay fees owed to them, or the Court’s entry of a
      sanctions order against Plaintiff, requiring her to pay attorneys’ fees and costs to
      Defendant. Neither event is recoverable by Plaintiff as damages.


                                               39
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 40 of 50



persuasiveness of Plaintiff’s claim to more than $100,000 in reliance damages.

“However, regardless of the weight of the reliance claim, it does present a

triable issue of fact.” Clarke v. Trustees of Columbia Univ. of City of N.Y., No. 95

Civ. 10627 (PKL), 1996 WL 609271, at *8 (S.D.N.Y. Oct. 23, 1996). Plaintiff

would have firsthand knowledge of money she spent in attempting to perform.

If Plaintiff were to prevail on her breach of contract claim — and for the reasons

outlined above, she could not — and a factfinder found her to be credible — a

determination that the Court cannot make at this stage in the proceedings, see

Rojas, 660 F.3d at 104 — the jury could award her damages based upon her

testimony alone. See Nature’s Plus II, 646 F. App’x at 29 (holding that, even

with conflicting evidence on the point, “the jury reasonably could have

concluded that, by awarding [plaintiff] its requested out-of-pocket expenses, it

was restoring [plaintiff] to the position it was in before the contract was

formed”).

      In light of this, the Court concludes that, were Plaintiff’s breach of

contract claim to survive to trial, summary judgment would be granted against

Plaintiff on all forms of damages she seeks except reliance damages.

            e.     The Talent Agreement Was Not a Personal Services
                   Contract

      Having discussed Defendant’s arguments regarding the formation of and

performance under the Talent Agreement, the Court now considers several of

her subsidiary arguments. To begin, Defendant argues that the Talent

Agreement was a contract for personal services that expired on Mr. Leigh’s

death. The general rule in New York, as in other jurisdictions, is that “in the

                                          40
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 41 of 50



absence of express words, ... the parties to a contract intend to bind, not only

themselves, but their personal representatives.” Buccini v. Paterno Const. Co.,

253 N.Y. 256, 259 (1930) (Cardozo, C.J.); accord Minevitch v. Puleo, 193

N.Y.S.2d 833, 836 (1st Dep’t 1959). But “[t]his general rule does not apply to

‘personal services’ contracts,” Artists Rights Enf’t Corp. v. Estate of King (“King

II”), 370 F. Supp. 3d 371, 381-82 (S.D.N.Y. 2019) (citing Minevitch, 193

N.Y.S.2d at 836), the central feature of which is that the contract primarily

entails the skill and labor of a particular individual, see, e.g., Steinbeck v.

Steinbeck Heritage Found., 400 F. App’x 572, 579 (2d Cir. 2010) (summary

order) (citing Buccini, 253 N.Y. at 257-58). “In determining whether a contract

is one for personal services, courts consider many factors, including: ‘[t]he

importance of trust and confidence in the relation between the parties, the

difficulty of judging the quality of the performance rendered and the length of

time required for performance.’” Artists Rights Enf’t Corp. v. Estate of King

(“King I”), 224 F. Supp. 3d 231, 236 (S.D.N.Y. 2016) (quoting RESTATEMENT

(SECOND) OF CONTRACTS § 367 cmt. b (1981)). This inquiry can be “intensely fact

oriented.” Zink Commc’ns v. Elliott, No. 90 Civ. 4297 (CSH), 1990 WL 176382,

at *17 (S.D.N.Y. Nov. 2, 1990).

      Defendant argues that the Talent Agreement is a personal services

contract because it provided that, upon Plaintiff’s performance, Mr. Leigh

would obtain from the other Rights Holders, Ms. Wasserman and Ms. Darion,

their written approval to grant Plaintiff sole and exclusive production rights to

a 2015 MOLM revival in the United Kingdom. (Def. Br. 26-27; Pl. Ex. A).


                                          41
       Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 42 of 50



Approval from at least one of these Rights Holders would be necessary to grant

Plaintiff the production rights, due to the MBPC’s majority-approval

requirement. (Pl. 56.1 ¶ 5). From this, Defendant argues that only Mr. Leigh

could obtain written approval from the other Rights Holders, and more

specifically, that Mr. Leigh’s relationship with Hellen Darion would enable him

to obtain her approval. (Def. Br. 26-27). In support, Defendant relies upon

testimony from Mr. Honig that Ms. Darion tended to defer to Mr. Leigh on

artistic issues, because he was the last surviving Author, and that she

frequently shared his opinions regarding matters pertaining to MOLM. (Pl.

56.1 ¶ 10). 17

      Ultimately, the Court is unconvinced by Defendant’s argument. “The

personal-services exception to the general rule that contracts survive death is

based on the notion of impossibility — that it is impossible to effectuate the

parties’ intent where the performance contemplated is particular to the

individuals involved.” King II, 370 F. Supp. 3d at 381-82 (citing Lacy v.

Getman, 119 N.Y. 109, 115-16 (1890), and Samuel Williston, A TREATISE ON THE

LAW OF CONTRACTS § 77:72 (4th ed. 2004)). While Mr. Leigh may have been best



17    Plaintiff does not address Defendant’s argument that the Talent Agreement is a
      personal services contract, except to claim that Mr. Leigh did not need to convince Ms.
      Darion to approve a production agreement, because Mr. Leigh held a power of attorney
      over Ms. Darion’s MOLM rights. (Def. 56.1 ¶ 10). But the only evidence that Mr. Leigh
      held a power of attorney for Ms. Darion’s rights comes from Plaintiff’s declaration, in
      which she testifies that Mr. Leigh told her he held two-thirds of the rights to MOLM and
      that Mr. Leigh “showed [her] his power of attorney of the rights of Hellen Darion.”
      (Abraham Decl. ¶ 2). This testimony is inadmissible under the New York’s dead man’s
      statute, because it conveys “knowledge which [Plaintiff, an interested party,] has gained
      by the use of [her] senses from the personal presence of the deceased.” Griswold v.
      Hart, 205 N.Y. 384, 395 (1912). All other evidence suggests that there was never a
      power of attorney from Ms. Darion to Mr. Leigh. (Def. 56.1 ¶ 8).


                                               42
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 43 of 50



situated to convince the other Rights Holders to grant Plaintiff the rights to

produce an MOLM revival, it is not beyond the realm of possibility that the

Rights Holders could grant their rights without Mr. Leigh’s recommendation.

Indeed, correspondence exchanged after Mr. Leigh’s passing suggested that the

Rights Holders were “positively disposed” to a proposal from Plaintiff for an

MOLM revival directed by Mr. Nunn. (Def. Ex. 54).

      Further, the personal-services exception is an “implied condition” to

every personal services contract, exempting it from the default rule that a

contract survives the death of the signatories. Buccini, 253 N.Y. at 256, 258.

In the Talent Agreement, however, the rule prolonging the life of a contract

beyond the lives of its signatories does not merely apply by default, but rather

is incorporated into the Agreement: “The Agreement … will be binding upon

[Mr.] Leigh and [Plaintiff], and their respective successors, employees, heirs and

assigns. (Pl. Ex. A). Thus, to the extent that the personal-services exception

might have controlled by implication, it was explicitly superseded by the terms

of the Talent Agreement. See Morgan Art Found. Ltd. v. Brannan, No. 18 Civ.

8231 (AT) (BCM), 2020 WL 469982, at *14 (S.D.N.Y. Jan. 28, 2020) (finding

that a contract that was expressly binding upon the parties’ successors and

assigns was “inconsistent with [a] personal services theory”); Citibank, N.A. v.

Nyland (CF8) Ltd., 692 F. Supp. 1488, 1491 (S.D.N.Y. 1987) (holding that

management agreement at issue was “a personal service contract” which “is in

no way binding upon successors or assigns”), aff’d, 878 F.2d 620 (2d Cir.




                                         43
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 44 of 50



1989). 18 As multiple courts in this District and in New York State have found,

parties may expressly provide for assignability of personal services. Preferred

Oncology Networks of Am., Inc. v. Bottino, No. 96 Civ. 1898 (BDP), 1997 WL

305253, at *2-3 (S.D.N.Y. May 28, 1997) (collecting cases). For these reasons,

the Court concludes that the Talent Agreement was not a personal services

contract, and did not expire upon Mr. Leigh’s death.

             f.      A Genuine Dispute of Material Fact Exists as to Whether
                     Plaintiff Was Mr. Leigh’s Attorney When He Signed the
                     Talent Agreement

      Defendant’s final argument for summary judgment as to Plaintiff’s

breach of contract claim 19 doubles as an argument in favor of her own

counterclaim: Plaintiff breached a fiduciary duty owed to Mr. Leigh. To


18    Defendant argues that the provision of the Talent Agreement making it binding upon
      the parties’ heirs is not dispositive as to whether the Agreement was a personal services
      contract. (Def. Br. 27 n.10). To support this argument, Defendant states that “Mr.
      Leigh could not have relied on this clause to compel Plaintiff’s [heirs] to meet with
      prospective Talent or act as a co-producer for MOLM.” (Id.). The Court does not
      disagree that it is unlikely that either party would be granted the remedy of specific
      performance upon a breach. But this does not speak to whether the Talent Agreement
      is a contract for personal services; indeed, specific performance is not an available
      remedy for the breach of a personal services contract even where both parties to the
      contract survive. See Marriott International, Inc. v. Eden Roc, LLLP, 962 N.Y.S.2d 111,
      112 (1st Dep’t 2013) (discretion inherent in personal service contract prohibited
      enforcement through specific performance); Alexander Interactive, Inc. v. Adorama, Inc.,
      No. 12 Civ. 6608 (PKC) (JCF), 2014 WL 113728, at *4 (S.D.N.Y. Jan. 13, 2014) (same).
19    Defendant presents one other argument that this Court summarily rejects: She claims
      that she could not have breached the Talent Agreement because on July 20, 2014, after
      Mr. Leigh had died and Plaintiff had come forward to claim that she had fully performed
      and to demand that the Talent Agreement be honored, the Rights Holders offered
      Plaintiff the “opportunity to come forward with a production agreement which would
      include Sir Trevor as director and a request for terms and conditions, but she failed to
      do so.” (Def. Br. 22). But the Rights Holders’ offer to allow Plaintiff to make a proposal
      for an MOLM revival production was contingent upon Plaintiff paying a $50,000
      nonrefundable advance against royalties. (Pl. 56.1 ¶ 99; Def. Ex. 54). If Plaintiff had
      fully performed, the Rights Holders would have been justified in requiring her to prove
      that performance. But, in requiring Plaintiff to pay $50,000 before any rights would be
      transferred to her, Defendant insisted on a term that was not present in the Talent
      Agreement. Accordingly, the Rights Holders’ July 20, 2014 offer could not have
      constituted performance of the Talent Agreement.


                                               44
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 45 of 50



establish a prima facie case of breach of fiduciary duty in New York, a plaintiff

must allege “(i) a duty; (ii) a knowing breach of that duty; and (iii) damages

resulting therefrom.” Johnson v. Nextel Commc’ns, Inc., 660 F.3d 131, 138 (2d

Cir. 2011). Defendant’s theory is that Plaintiff was serving as Mr. Leigh’s

attorney at the time they entered into the Talent Agreement, that her entry into

the Talent Agreement breached her fiduciary duty as Mr. Leigh’s attorney, and

that she should thus be precluded from enforcing the Agreement. (Def. Br. 28-

35). Defendant’s arguments hinge on Plaintiff having acted as Mr. Leigh’s

attorney when the Talent Agreement was drafted and signed. For the reasons

that follow, the Court finds that a genuine dispute exists as to that material

fact, precluding the entry of summary judgment in Defendant’s favor as to her

counterclaim.

      The Court has already recited the relevant law on this topic in its

September 9, 2019 Opinion, Abraham I, 2019 WL 4256369, at *4, and so will

offer only a brief overview here. “A fiduciary relationship exists under New

York law when one … is under a duty to act for or give advice for the benefit of

another upon matters within the scope of the relation.” Flickinger v. Harold C.

Brown & Co., Inc., 947 F.2d 595, 599 (2d Cir. 1991) (internal quotations

omitted). Attorney-client relationships are “sufficiently rooted in trust and

confidence to trigger” fiduciary duties. World Wrestling Entm’t, Inc. v. Jakks

Pacific, Inc., 530 F. Supp. 2d 486, 503 (S.D.N.Y. 2007) (quoting Ross v. FSG

PrivatAir Inc., No. 03 Civ. 7292 (NRB), 2004 WL 1837366, at *5 (S.D.N.Y.

Aug. 17, 2004)). In fact, “a fiduciary duty arises when a lawyer deals with


                                         45
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 46 of 50



persons who, although not strictly [the lawyer’s] clients, [the lawyer] has or

should have reason to believe rely on [the lawyer].” Koppel v. 4987 Corp.,

No. 96 Civ. 7570 (HB), 2001 WL 47000, at *11 (S.D.N.Y. Jan. 19, 2001)

(quoting Croce v. Kurnit, 565 F. Supp. 884, 890 (S.D.N.Y. 1982), aff’d, 737 F.2d

229 (2d Cir. 1984)). Thus, “a court must look to the words and actions of the

parties to ascertain the existence of a [fiduciary] relationship.” Moran v. Hurst,

822 N.Y.S.2d 564, 566 (2d Dep’t 2006) (citing Tropp v. Lumer, 806 N.Y.S.2d

599, 600 (2d Dep’t 2005)).

      The record contains substantial evidence suggesting that Plaintiff was

Mr. Leigh’s attorney at the time they entered into the Talent Agreement.

Defendant points to documentary evidence in the form of communications

between and among Plaintiff, Mr. Leigh, and Mr. Leigh’s staff in the days

following the January 6, 2014 Meeting. (Def. Br. 28-29). In those

communications, Plaintiff claimed to Mr. Leigh that he had hired her as his

attorney during the January 6, 2014 Meeting. In one email, sent on

January 9, 2014, Plaintiff wrote: “Since we did not discuss fees or costs during

our January 6 meeting, we can address this as a discussion point for final

comments in the Agreement.” (Def. Ex. 37). Plaintiff also included her hourly

rate. (Id.). It appears that Mr. Leigh’s staff responded to this email by claiming

that Mr. Leigh would not pay Plaintiff legal fees, causing Plaintiff to write on

January 10, 2014 that “[Mr. Leigh] specifically did agree to hire [Plaintiff] as his

lawyer and solicitor for a period of six (6) months.” (See Pl. 56.1 ¶ 52; Def.

Ex. 38).


                                          46
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 47 of 50



      Plaintiff also stated that Mr. Leigh “advised [he] would hire [Plaintiff] on

[his] behalf for 6 months as [his] attorney/solicitor to secure [his] list of initial

UK and US talent interest.” (See Pl. 56.1 ¶ 52; Def. Ex. 38, 39). Plaintiff

frequently signed emails by identifying herself as “counsel” and “Esq.” (Pl. 56.1

¶ 51). Defendant also introduced an expert report from a professor of legal

ethics and responsibility, who opined that, based upon his review of the record,

Plaintiff served as Mr. Leigh’s counsel. (Dkt. #433 (“Fox Report”)).

      Ultimately, however, the Court finds just enough evidence suggesting

that Plaintiff was not Mr. Leigh’s attorney at the time they entered the Talent

Agreement to create a genuine dispute of material fact. Most crucially, there is

Plaintiff’s declaration, where she testifies that she did not serve as Mr. Leigh’s

attorney. (Abraham Decl. ¶ 40). 20 Of course, Plaintiff’s testimony on this topic

is undermined by her own contemporaneous declarations that she had been

hired as Plaintiff’s attorney. (Pl. 56.1 ¶ 51). But other, albeit limited, bits of

the documentary record support Plaintiff’s testimony. In one fax sent from

Plaintiff to Mr. Leigh on January 10, 2014, Plaintiff stated that she was

“optimistic that if authorized to proceed as [Mr. Leigh’s] London exclusive

counsel, she could deliver” the desired results. But in the same exhibit,

Plaintiff goes on to claim that “during the meeting ... [Mr. Leigh] advised




20    The Court finds less persuasive Plaintiff’s testimony that no retainer agreement exists.
      As the Court has already noted, “an attorney-client relationship does not depend on the
      existence of a formal retainer agreement or upon payment of a fee.” Abraham I, 2019
      WL 4256369, at *6 (quoting Moran v. Hurst, 822 N.Y.S.2d 564, 566 (2d Dep’t 2006)).


                                              47
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 48 of 50



[Plaintiff that he] would hire [her] on [his] behalf for 6 months as [his]

attorney/solicitor.” (Def. Ex. 39).

      Further, the emails between Plaintiff and Mr. Leigh’s staff following the

January 6, 2014 Meeting suggest that a dispute arose regarding Mr. Leigh’s

willingness to pay Plaintiff legal fees. (Def. Ex. 37, 38). Following that dispute,

Plaintiff did not renew her request to insert language concerning the fees to

which she would be entitled into the Talent Agreement. (Pl. 56.1 ¶ 53). From

this, a reasonable factfinder might infer that, despite Plaintiff’s protestations

that she had already been hired to act as his attorney, Mr. Leigh declined to

finalize this arrangement and did not understand Plaintiff to be operating as

his attorney when he entered into the Talent Agreement.

      Other alterations to successive drafts of the Talent Agreement arguably

bolster such an inference. While in early drafts of the Agreement Plaintiff’s

signature line read “Robyn Abraham, Esq., Counsel” (Def. Ex. 37), later

drafts — circulated after the parties’ fee dispute — list only Plaintiff’s name,

without a reference to her serving as an attorney (Def. Ex. 41; Pl. Ex. A). And

no portion of the Talent Agreement explicitly refers to Plaintiff providing any

legal services to Mr. Leigh. Defendant claims that the Talent Agreement’s grant

of “legal and business rights for six (6) months to represent ‘MOLM’ in England

and the United Kingdom for the purpose of obtaining initial professional

interest” obligated Plaintiff to represent MOLM in her capacity as an attorney or




                                          48
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 49 of 50



“British Solicitor.” (Def. Br. 29-30; Pl. Ex. A). 21 But obtaining “initial

professional interest” does not, on its face, require the practice of law. The

Court finds that a more natural reading of this clause would have it confer

upon Plaintiff the lawful rights to represent MOLM in ascertaining initial talent.

      In short, the Court has no difficulty finding that a reasonable jury could

determine that Plaintiff led Mr. Leigh to believe that she was acting as his

attorney when they entered into the Talent Agreement. But, though by a

slimmer margin, a reasonable jury might also find that Plaintiff’s efforts to

represent Mr. Leigh were thwarted, and that Mr. Leigh understood that any

potential attorney-client relationship had died on the vine before the Talent

Agreement was signed. In light of this genuine dispute, a breach of fiduciary

duty cannot serve as an independent reason to grant summary judgment

against Plaintiff’s breach of contract claim, and summary judgment must be

denied as to Defendant’s counterclaim.

                                      CONCLUSION

      For the reasons set forth above, Defendant’s motion for summary

judgment on Plaintiff’s breach of contract claim is GRANTED. Defendant’s

motion for summary judgment in favor of her own counterclaim for breach of a

fiduciary duty is DENIED.




21    The Court notes that Plaintiff identified herself as a “British solicitor” in the Talent
      Agreement (Pl. Ex. A), but has since testified that she does not hold a “British Law
      Practicing Certificate” and thus cannot work as a solicitor. (Abraham Decl. ¶¶ 34, 35).


                                               49
      Case 1:17-cv-05429-KPF Document 505 Filed 07/08/20 Page 50 of 50



     The Clerk of Court is directed to terminate the motion at docket entry

429. Defendant is hereby ORDERED to file a letter proposing next steps

concerning her counterclaim on or before July 29, 2020.

     SO ORDERED.

Dated:     July 8, 2020
           New York, New York              __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                      50
